Peters, J.
In the case of Byard v. Parker, ante 576, argued with this case, we have decided that we can give no judgments against land and buildings ; but, in a case of this kind, only against the personal defendants.
It remains only to decide whether the defendants are personally liable or not, and for how much. We think both of them must be regarded as the contracting party, and liable to pay; the husband, because he admits i't; and the wife, because the labor was done upon her property, and for her benefit, and expended before * her eyes. The implication is not a strained one, that their promise should be considered as joint. The preponderance of evidence gives the plaintiff his whole bill. Defendants defaulted.
Appleton, C. J., Cutting, Walton, Barrows and Danforth, JJ., concurred.